Citation Nr: 0632854	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected major depressive disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to January 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by which the RO denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected major depressive disorder.

In July 2002, the veteran filed a claim of entitlement to 
TDIU benefits.  When the RO issued its statement of the case 
in response to the veteran's notice of disagreement regarding 
the March 2002 rating decision denying an increased rating 
for service-connected major depressive disorder, it addressed 
the issue of entitlement to TDIU benefits as well although it 
had not yet issued a rating decision on that matter.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20, 302 (2006) 
(detailing the procedures for appealing adverse 
determinations of the RO).  Nonetheless, the Board will 
proceed with the TDIU matter, as the veteran, due to VA 
action, has been lead to believe that the issue is 
appropriately on appeal.

The Board observes that the veteran waived initial RO 
consideration of the new evidence submitted at his travel 
Board hearing.  38 C.F.R. § 20.1304 (c) (2006).  Subsequent 
to his hearing, additional new evidence has been received.  
It relates to the veteran's claim of entitlement to service 
connection for PTSD and not to the issues on appeal herein.

At his hearing, the veteran withdrew his appeal with respect 
to the issue of entitlement to an earlier effective date for 
the grant of service connection for major depressive 
disorder.


FINDINGS OF FACT

1.  The veteran's service-connected major depressive disorder 
is manifested by no more than global assessment of function 
(GAF) scores ranging from 40 to 45 as well as such symptoms 
as paranoia, poor social skills, neglect of hygiene and 
personal appearance, occasional suicidal ideation, and at 
least one psychiatric hospitalization.  

2.  The veteran has one service-connected disability, major 
depressive disorder, rated 70 percent disabling.

3.  The service-connected major depressive disorder is shown 
to be productive of a disability picture that more nearly 
approximates that of the veteran being rendered unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 70 percent, but no higher, for the veteran's service-
connected major depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2006).

2.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in April 2003 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, the March 
2006 letter advised the veteran of effective dates as 
mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are Social Security Administration records and VA and non-VA 
medical records.  The record also contains transcripts of 
hearings at which the veteran testified.  The veteran was 
also offered a VA mental disorders examination and the RO has 
sought opinions regarding the veteran's employability.  There 
is no indication that the record is incomplete.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected major depressive disorder has 
been rated 50 percent disabling by the RO under the 
provisions of Diagnostic Code 9434.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

Because the Board is primarily concerned with the present 
state of the veteran's mental health, it will focus its 
discussion on recent medical records.  See Francisco, supra.

In January 2005, the veteran was hospitalized at Big Spring 
State Hospital.  The admission occurred after the veteran was 
adjudged as presenting a danger to himself due to suicidal 
ideation.  On discharge later that month, he was found to be 
alert and oriented.  His speech was normal, and the veteran 
denied paranoia.  Severe recurrent major depressive disorder 
was diagnosed.  

On February 2005 VA psychiatric examination report, the 
examiner recounted a recent history of involuntary 
hospitalization at Big Spring State Hospital due in part to 
violent behavior.  The veteran described a desire to be 
socially isolated.  The examiner indeed observed that the 
veteran did not seem to be employable due to his inability to 
interact with others.  On examination, the veteran appeared 
angry and disgruntled but not depressed.  Indeed, the 
examiner noted that the veteran's depression appeared to be 
in remission.  The veteran's affect was consistent with his 
mood.  The veteran was oriented in all spheres.  No psychotic 
symptoms were apparent.  Speech was coherent and normal.  The 
veteran spoke of suicidal ideation.  His memory was intact, 
according to the examiner.  The veteran complained of sleep 
disturbance.  In the examination report, the examiner 
commented several times that the veteran spoke of his skill 
with weapons and that the veteran described combat 
experiences that were inconsistent with service records.  The 
veteran's appearance was described as disheveled.  The 
examiner diagnosed a history of depression in remission.  The 
examiner assessed a GAF score of 45.  

An April 2006 VA progress note indicates that the veteran was 
anxious and depressed.  The examiner noted that the veteran's 
affect was congruent with his mood.  The veteran spoke of 
violent conflict with others.  His personal hygiene, 
according to the examiner, had not improved.  The examiner 
also commented that the veteran was paranoid.  The veteran 
denied suicidal and homicidal ideation and denied 
hallucinations.  

On examination, the veteran was cooperative and oriented in 
all spheres.  Eye contact and speech were normal.  The 
veteran's thought processes were logical and goal directed.  
The veteran's memory was characterized as good.  However, the 
veteran's judgment was impaired, according to the examiner, 
due to paranoia, depression, irritability, social isolation, 
and lack of activity.  The veteran's psychotropic medications 
were only partially effective.  The examiner diagnosed 
depression, and a GAF score of 40 was assessed.  The examiner 
indicated that he did not believe that the veteran was unable 
to find a job due to his mood disorder and irritability.  
Rather, the examiner opined that the veteran was not 
employable due to his paranoia and talk of harming others.

At his April 2006 hearing, the veteran testified regarding 
problems with anger.  Regarding his depression, the veteran 
indicated that he did not shave or comb his hair because he 
stayed home and had few friends.  The veteran asserted that 
he feared his violent propensities when angry.  He stated 
that he was not on medication but was trying to "get 
better."  The veteran described the suicidal ideation 
leading to his admission to Big Spring State Hospital and 
reported frequent thoughts of suicide.  He indicated that he 
had not worked in many years and that while he did work, he 
changed jobs frequently.  

The foregoing symptomatology, in the Board's view, fits 
within the criteria entailed in a 70 percent evaluation.  The 
veteran's GAF scores represent serious symptoms and some 
impairment in reality testing.  He has been described as 
somewhat paranoid, has poor social skills, and neglects his 
personal appearance.  As well, he has occasional suicidal 
ideation and has been hospitalized as a result.  Such 
manifestations indicate occupational and social impairment 
with deficiencies in such areas as work, judgment, and mood 
with symptoms including suicidal ideation recurrent severe 
depression, irritability, and neglect of personal appearance 
and hygiene.  Thus, the veteran's disability picture matches 
many of the criteria associated with a 70 percent evaluation 
for major depressive disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 100 percent evaluation is not warranted because the 
evidence simply does not reflect such symptoms as gross 
impairment in thought processes or communication,  persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation, 
and/or memory impairment.  The Board observes that although 
the veteran does neglect his personal appearance and hygiene, 
the evidence does not reflect that he is incapable 
maintaining these.  Also, the fact that he lives 
independently suggests that he is not in persistent danger of 
hurting himself or others.  Thus, a 100 percent evaluation is 
not warranted.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.



TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The veteran is eligible to receive TDIU benefits as his one 
service-connected disability is rated 70 percent disabling, 
which is greater than the minimum of 60 percent that is 
required for the grant of TDIU benefits based on one 
disability.  38 C.F.R. § 4.16(a).

The veteran asserts that he had not worked for many years.  
Indeed, in April 1996, the Social Security Administration 
concluded that the veteran was incapable of working due in 
part to dysthymia.  More recently, in February 2005, a VA 
examiner noted that the veteran did not appear to be 
employable due to an inability to interact with others.  The 
April 2006 VA examiner disagreed and asserted that he did not 
believe that the veteran was unable to find a job due to his 
mood disorder and irritability.  Rather, the examiner opined 
that the veteran was not employable due to his paranoia and 
talk of harming others.  The Board observes that the 
veteran's GAF scores have ranged between 40 and 45, 
indicating serious impairment in occupational functioning or 
major impairment in several areas such as work and judgment  

The foregoing medical evidence along with the GAF scores 
indicating serious and/or major occupational impairment lead 
the Board to conclude that the veteran is incapable of 
substantially gainful employment by reason of his service-
connected disability.  The Board acknowledges that the 
January 2006 VA examiner's opinion.  However, because there 
are two contradictory professional opinions as to the 
veteran's employability, the Board will credit the one more 
favorable to the veteran.  See 38 U.S.C.A. § 5107; Gilpin, 
supra.  In any event, the bulk of the evidence reflects that 
the veteran's service-connected major depressive disorder 
prevents him from securing or following a substantially 
gainful occupation.  As such, entitlement to TDIU benefits 
has been established.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.


ORDER

An evaluation of 70 percent, but not greater, for service-
connected major depressive disorder is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

Entitlement to a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


